Citation Nr: 0605259	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This matter was previously before the Board 
in April 2004 at which time it was remanded to the RO for 
additional development. 

It appears based on a review of the arguments and testimony 
that the veteran may be seeking entitlement to VA outpatient 
dental treatment.  A claim for service connection for a 
dental disorder also raises a claim for outpatient dental 
treatment.  See Hays v. Brown, 5 Vet. App. 302 (1993).  
However, the veteran's present claim has been treated as a 
straightforward claim for service connection and 
compensation, so the issue of entitlement to outpatient 
dental treatment will not be adjudicated.  If the veteran 
indeed intends to pursue a claim for outpatient dental 
treatment, he should contact and inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

There is no probative evidence that the veteran sustained 
dental trauma in service.


CONCLUSION OF LAW

The criteria for service connection for a dental injury for 
the purpose of compensation are not met.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the appellant was provided notice of VCAA requirements in a 
letter dated in June 2002.  As this letter was prior to the 
March 2003 rating decision on appeal, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2002 letter as well as letters dated in 
April 2004 and February 2005, the April 2003 statement of the 
case, and June 2003 and September 2005 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the June 2002, April 2004, 
and February 2005 letters implicitly notified the claimant of 
the need to submit any pertinent evidence in his possession.  
In this regard, the claimant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Unfortunately, the 
appellant's service medical and dental records are not 
available for review and are presumed destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  Accordingly, VA has a heightened duty to assist the 
appellant in developing this claim.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).  VA has satisfied its duty to 
assist in this case as is evident by the RO's numerous 
attempts to obtain relevant records from the National 
Personnel Records Center, and the RO's July 2002 request that 
the veteran send in more detailed information regarding his 
service and suggestion that he send in alternative evidence 
to support his claim.  The RO also provided the appellant 
with a list of possible alternative evidence sources.  In 
addition, the appellant was afforded a VA dental examination 
during the appeal period.  The Board notes that neither the 
appellant nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of this claim that has not been obtained. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.



II.  Background

The veteran's service medical records are unavailable for 
review and are presumed lost in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.

On file is a private dental chart reflecting a signature 
stamp from K.J.K., DDS.  This chart shows that the veteran 
presented for four dental appointments.  The first 
appointment took place in October 1993 for bridge prep for 
teeth #s 9-13.  Noted treatment in November 1993 shows that 
the bridge for teeth #s 9-13 was seated.  In November 1994, 
the veteran underwent a full "CB II" for tooth #2 that was 
cracked.  He returned in December 1994 for a seat appointment 
for that tooth.  

Also on file is a xeroxed copy of dental chart for the 
veteran that is unsigned.  This chart contains some of the 
same dated entries as the signed chart above, but contains 
slightly different entries.  For instance, the entry dated in 
October 1993 shows that an old bridge for teeth #s 9-13 was 
removed and reprepped.  The November 1993 entry shows that 
the veteran returned for a seat appointment for a new bridge 
to teeth #s9-13.  There is also a February 1994 entry for an 
adjustment procedure.

In the April 2003 notice of disagreement, the veteran stated 
that he received dental treatment in the winter of 1958 at 
Schwaberisch Hall, Dallengurg, Germany, that lasted one 
month.  He said that he was given four caps due to broken 
teeth.  

In the substantive appeal dated in June 2003, the veteran 
said that in February 1958, while in Braub, Germany, he got 
into a fight with another man who stole his gloves from under 
his bed.  He said that four of his teeth were knocked out and 
a German dentist worked on these teeth for three weeks.  He 
said the work was done on base in Derlam, Germany.

During a VA dental examination in July 2004, the veteran 
reported that in 1958 he was struck in the mouth by the 
breech of an 8 inch Howitzer during an artillery exercise.  
He reported losing 1-2 teeth and breaking 2-3 teeth at that 
time.  He also reported that he had dental care that included 
replacement of the missing teeth by a fixed partial denture.  
He said he had no current complaints, but did state that his 
jaws occasionally pop and hurt.  Findings included missing 
teeth #s 1, 7, 12, 18, 19, 29 and 30.  The veteran had a Pier 
fixed partial denture extending from teeth #9 through 13 with 
an abutment on #11.  The maximum incisal opening was 35 mm, 
the midline was deviated to the right 2 mm, protrusive 
relationship was 4 mm, the overjet was 2 mm, and the overbite 
was 7 mm.  Right lateral excursion was 9 mm and the left 
lateral excursion was 8 mm.  The occlusion was class I in the 
cuspid areas.  The veteran had a reverse C-shaped deviation 
upon both opening and closing.  No joint sounds were noted 
opening or closing, although the veteran reported having a 
pop during the examination.  The veteran had milder 
tenderness to palpation in the left temporalis, left 
temporomandibular joint and right masseter areas.  There was 
no other tenderness to palpation.  The veteran's dental 
condition had no reported effect on his daily activities and 
there were no ancillary problems resulting from the dental 
condition.  Radiographic findings were not significant except 
for the noted missing teeth and fixed partial denture.  The 
examiner diagnosed the veteran as having dental trauma 
secondary to Howitzer breech, by history.  He also diagnosed 
the veteran as having loss of teeth and replacement by fixed 
partial denture, by history, and myofascial pain, mild.  He 
said he had reviewed the veteran's active duty dental records 
and that these records were consistent with his findings.  

In an August 2004 addendum, the July 2004 VA dental examiner 
clarified that he had reviewed the veteran's claims file.  He 
opined that it was at least as likely as not that the 
residuals of the veteran's dental condition in the anterior 
maxilla, specifically the missing teeth and replacement by a 
fixed partial denture, was the result of trauma experienced 
in service.

In yet another addendum in August 2005, the July 2004 VA 
dental examiner again stated that he had reviewed the 
veteran's claims file, specially noting his review of the 
veteran's 1993 private dental records showing replacement of 
the fixed partial denture.  He did not change his conclusion 
regarding the relationship between the veteran's trauma and 
current dental condition and said he had difficulty 
understanding the delay in assigning a dental rating for 
service-connected teeth that would make the veteran eligible 
for Class IIA treatment.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

VA has unsuccessfully attempted to obtain the service medical 
records as well as alternative sources of treatment, 
including Surgeon Generals Office Records, sick and morning 
reports from the veteran's unit, Battery A, 37th Artillery, 
in Germany, for his period of service in 1958 and 1959.  
Multiple requests were made to the National Personnel Records 
Center (NPRC) and responses from NPRC show no records were 
found for the veteran.  As noted above, in cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran is seeking service connection for a dental 
disability he asserts stems from dental trauma in service.  

As noted above, due to the veteran's missing dental records, 
VA has made repeated requests to the veteran to submit 
alternate forms of evidence to support his service connection 
claim due to inservice dental trauma.  VA informed the 
veteran that alternate sources of evidence include "buddy 
statements," letters he may have written during service, 
employment physical examination reports, or medical evidence 
showing treatment for the claimed disability.  However, the 
only evidence the veteran submitted in support of the claimed 
inservice dental trauma is his own assertions of sustaining 
such trauma.  And while the veteran is certainly capable of 
making assertions regarding factual events that took place in 
service, his assertions regarding dental trauma in service 
have been inconsistent and therefore lack probative value.  
More specifically, the veteran claimed in his July 2003 
substantive appeal that the dental trauma occurred in 1958 
during a fight with a man who stole his gloves.  He said that 
four of his teeth were knocked out at that time.  In 
contrast, during the July 2004 VA dental examination, the 
veteran claimed that he was struck in the mouth by the breech 
of an 8 inch Howitzer during an artillery exercise at which 
time he lost two teeth and broke two teeth.  These reports of 
injury appear to be inconsistent with each other and thus 
lack probative value.  Unfortunately, there is no additional 
evidence on file which corroborates any of the veteran's 
reports of an inservice dental injury.  Moreover, because the 
veteran is not claiming that his alleged inservice dental 
injury was incurred during combat, the provisions of 
38 U.S.C.A. § 1154(b) do not warrant further consideration.  

As far as the medical evidence, the only medical evidence the 
veteran submitted in support of his claim are dental charts 
showing treatment in 1993 and 1994.  One dental chart 
contains a signature stamp from the dentist along with an 
October 1993 entry showing that veteran had a bridge prep for 
teeth #s9-13.  It also shows that the veteran returned in 
November 1993 for a seat appointment for the bridge.  The 
other dental chart contains the same dated entry in October 
1993, but is unsigned and shows that an old bridge for teeth 
#s9-13 was removed.  Interestingly, one chart mentions an old 
bridge, while the other one does not.  In any event, even by 
conceding that the bridge the veteran was given for teeth 
#s9-13 in November 1993 was a replacement for a bridge he 
already had, this does not in any way date the old bridge to 
the veteran's period of service over 30 years earlier, nor 
does it indicate that he had a dental injury in service.  

While there is a favorable nexus opinion on file from a VA 
dental examiner who examined the veteran in July 2004 and 
reviewed his claims file, his opinion is based on the 
veteran's own purported history of injury - a history shown 
to be inconsistent with his prior statement of injury.  In 
this respect, the court of Appeals for Veterans Claims has 
held that bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In sum, because there is no probative evidence of dental 
trauma in service, the Board is without legal authority under 
governing regulations to grant service connection for a 
dental condition for purposes of an award of disability 
compensation benefits.  In addition, the regulations listed 
above clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth.  Where, as here, the law is dispositive of the 
claim, it should be denied because of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

Service connection for a dental injury for compensation 
purposes is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


